Citation Nr: 0721605	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-10 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dermatitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchitis.

3.  Entitlement to service connection for a musculoskeletal 
disability involving the shoulders, elbows, wrists, hips, and 
knees.  

4.  Entitlement to an initial rating in excess of 10 percent 
for status post left ankle arthroscopy. 

5.  Entitlement to an effective date prior to August 23, 
2002, for a grant of service connection for depression.



ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1959 until April 
1961.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from April 2002 and December 2003 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Phoenix, Arizona.

It is noted that the veteran had been represented by Richard 
A. Lapointe, Attorney at Law.  During the pendency of the 
appeal, that representative advised VA that he was retiring 
from practice.  As such, he is no longer recognized as a 
representative.  The veteran was sent a letter explaining 
this in May 2007.  He was advised of his options, including 
representing himself, appointing a Veteran's Service 
Organization to represent him or appointing another private 
attorney or agent.  He was informed that he had 30 days to 
respond and that if he did not reply it would be assumed that 
he wished to represent himself.  The veteran did not respond 
to the May 2007 communication and thus there is no accredited 
representative in the instant appeal.  

The Board further observes that a claim of entitlement to 
service connection for dermatitis was denied by the RO in 
July 1965.  A claim of entitlement to service connection for 
bronchitis was denied in rating actions dated in March 1970, 
January 1978 and May 1995.  Appeals were not perfected with 
respect to those decisions and therefore they are final.  See 
38 U.S.C.A. § 7105.  Therefore, the veteran's dermatitis and 
bronchitis claims are appropriately characterized as 
indicated on the title page of this decision.

The claims on appeal were previously before the Board in 
September 2005.  At that time, a remand was ordered to 
accomplish additional development.


FINDINGS OF FACT

1.  In an unappealed July 1965 rating decision, the RO denied 
a claim of entitlement to service connection for dermatitis.

2.  The evidence added to the record since July 1965 does not 
relate to an unestablished fact necessary to substantiate the 
claim.

3.  In an unappealed May 1995 rating decision, the RO denied 
a request to reopen a claim of entitlement to service 
connection for bronchitis.

4.  The evidence added to the record since May 1995 does not 
relate to an unestablished fact necessary to substantiate the 
claim.

5.  The competent evidence does not demonstrate current elbow 
or knee disability; current shoulder, wrist and hip 
disability has not been causally related to active service.  

6.  Throughout the rating period on appeal, the veteran's 
status post left ankle arthroscopy has been productive of 
complaints of pain; objectively, the evidence reveals no more 
than moderate limitation of motion.

7.  The veteran separated from active service in April 1961; 
he did not file a claim of entitlement to service connection 
for a psychiatric disability within one year of discharge. 

8.  On August 23, 2002, the veteran's claim of entitlement to 
service connection for depression was received by the RO.

9.  No communication or medical record prior to August 23, 
2002, may be interpreted as an informal claim of entitlement 
to service connection for depression.




CONCLUSIONS OF LAW

1.  The July 1965 rating decision which denied the veteran's 
claim of entitlement to service connection for dermatitis is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the July 1965 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
dermatitis have not been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156, 3.159 (2006).

3.  The May 1995 rating decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for bronchitis is final.  38 U.S.C.A. § 7105 (West 
2002).

4.  The evidence received subsequent to the May 1995 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bronchitis have not been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156, 3.159 (2006).

5.  A musculoskeletal disability involving the shoulders, 
elbows, wrists, hips, and knees was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

6.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for status post left ankle arthroscopy 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5271 (2006).

7.  The criteria for an effective date prior to August 23, 
2002, for the award of service connection for depression have 
not been met. 38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Furthermore, with respect to the issue of whether new and 
material evidence has been received to reopen the claims of 
entitlement to service connection for dermatitis and 
bronchitis, the Board calls attention to Kent v. Nicholson, 
20 Vet. App. 1 (2006).  That case addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

In the present case, VA satisfied its duty to notify by means 
of February 2001, August 2002, March 2003, June 2003, October 
2003, March 2004, and March 2006 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  
Additionally, the March 2006 communication apprised the 
veteran of the law pertaining to disability ratings and 
effective dates.  Moreover, the letters dated in February 
2003 and October 2003 set forth the criteria for new and 
material evidence.  Such communications do not explicitly 
identify the bases for the earlier prior denials of service 
connection.  In this regard, the Board acknowledges that in 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Veterans Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).   

In the present case, there is no indication that the notice 
deficiency identified above served to deny the appellant a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Indeed, as a practical matter the 
Board finds that he has been notified of the elements of a 
service connection claim.  Moreover, a December 2003 rating 
decision indicates that the newly submitted evidence failed 
to show chronicity of disability, thereby identifying the 
element of service connection that, if addressed, could serve 
as a basis to reopen the claims.   

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  
Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
associated with the claims file.  Records affiliated with a 
disability determination of the Social Security 
Administration (SSA) are also included in the claims folder.  
Moreover, the claims file contains the veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  New and material evidence: dermatitis and bronchitis

The veteran is claiming entitlement to service connection for 
dermatitis and bronchitis.  

With respect to the dermatitis claim, a review of the record 
reveals that a claim of entitlement to service connection for 
a skin condition was first raised in June 1965.  Dermatitis 
of the left hand was then denied in a July 1965 rating 
decision.  The veteran did not appeal that determination and 
it became final.  See 38 U.S.C.A. § 7105.  

Most recently, the veteran sought to reopen his dermatitis 
claim in November 2002, characterizing the issue as a 
"chemical infection."  The claim was denied in a December 
2003 rating decision that is the subject of this appeal.  

Regarding the issue of bronchitis, a review of the record 
reveals that a claim of entitlement to service connection was 
first raised in April 1969.  In a March 1970 letter 
determination, that claim was denied.  The matter was again 
considered by the RO in January 1978, at which time the 
earlier denial was confirmed.  Then, in January 1995, the 
veteran requested that his bronchitis claim be reopened.  The 
claim of entitlement to service connection for bronchitis was 
again denied in a May 1995 rating decision.  The veteran did 
not appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.  

Most recently, the veteran sought to reopen his bronchitis 
claim in November 2002.  The claim was denied in a December 
2003 rating decision that is the subject of this appeal.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for dermatitis and bronchitis.  

At times, the RO has appeared to consider the merits of the 
veteran's dermatitis and bronchitis claims.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in March 2002, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Regarding the dermatitis claim, the evidence of record at the 
time of the last final 
July 1965 rating action denying entitlement to service 
connection included service medical records, and post-service 
clinical reports.  The service medical records were absent 
complaints or treatment for dermatitis.  The post-service VA 
records indicate a May 1965 diagnosis of contact dermatitis, 
left hand.  This was attributable to the veteran's 
occupation.  Indeed, a June 1965 VA memorandum written by a 
counseling psychologist noted the veteran's report that his 
hands had broken out due to contact with chemicals used in 
his civilian apprenticeship as a jeweler.  

Based on the above, the RO found that the veteran's skin 
condition was the result of his failure to follow 
instructions at his apprenticeship.  The dermatitis was not 
found to have been incurred in active service.  

Evidence added to the record since the time of the last final 
denial in July 1965  includes VA clinical reports dated in 
July 1977 and August 1977 indicating swelling and blisters of 
the hands.  The veteran's hands were also itchy at that time.  
A subsequent October 1977 VA record contained an impression 
of eczema.  Also added to the record is a November 1977 VA 
examination revealing the veteran's reports of recurrent 
dermatological problems.  Eczema was diagnosed.  

Also added to the claims folder following the last final July 
1965 rating decision is a May 1978 VA outpatient treatment 
report reflecting a finding of dishidrotic eczema.  Further, 
in a July 1978 VA examination report, the veteran complained 
of continuing skin problems.  He stated that his he 
experienced cracking, peeling and blisters on his hands.  

The evidence catalogued above was not previously before 
agency decisionmakers.  However, such evidence merely 
demonstrates continued post-service diagnosis and treatment 
of a skin disability involving the hands throughout 1977 and 
1978, without indicating chronicity from discharge until 
1977, or from 1978 until the present.  As it merely reflects 
occasional post-service treatment, a fact already established 
in July 1965, it is found to be cumulative and redundant.  
Thus, it does not meet the criteria for new and material 
evidence under 38 C.F.R. § 3.156(a).  Indeed, because the 
evidence added to the claims folder subsequent to the July 
1965 rating action does not demonstrate chronicity, address 
etiology or otherwise challenge the finding that dermatitis 
was not incurred during active service, it does not relate to 
an unestablished fact necessary to substantiate the claim.  
Therefore, it clearly fails to satisfy the "material" 
standard of 38 C.F.R. § 3.156(a).

Regarding the bronchitis claim, the evidence of record at the 
time of the last final 
May 1995 rating action denying entitlement to service 
connection included service medical records, and post-service 
clinical reports.  The service medical records 
revealed complaints of a productive cough in August 1960.  
Chronic bronchitis was diagnosed.  However, objectively, the 
lungs were clear and a chest x-ray was normal.  No other 
respiratory complaints or treatment are shown in service.  

Following service, an October 1969 VA examination notes a 
history of bronchitis.  However, objective findings were 
normal at that time.  An October 1977 VA outpatient treatment 
report indicated a provisional diagnosis of bronchial asthma.  
Additionally, a June 1994 letter written by Robert W. Irwin, 
M.D., indicated that the veteran suffered from frequent 
chronic obstructive pulmonary disease exacerbations.  An 
August 1994 letter from that same physician noted that the 
veteran had been receiving private treatment for respiratory 
disability since 1980.  

Based on the above, the RO in May 1995 confirmed earlier 
denials of service connection for bronchitis.  The RO found 
that chronic respiratory disability was not shown in service 
or any time proximate to discharge.  

The evidence added to the record after the last final May 
1995 rating action includes VA clinical records and VA 
examination reports.  Of particular relevance is a November 
2003 VA examination indicating a diagnosis of moderately 
severe COPD.  It was noted that the veteran's in-service 
respiratory symptomatology was acute and transitory.  The 
examiner added that the veteran's current disability was not 
causally related to service but rather was due to a long 
history of smoking.  Subsequent treatment reports continue to 
reflect diagnoses of COPD.  For example, that impression is 
found in a May 2006 VA clinical report.  

Again, the RO's basis for denying the claim at the time of 
the last final May 1995 rating decision was the absence of 
evidence to show that a chronic respiratory disability was 
incurred in service and led to the veteran's current 
disability.  Although the evidence added to the record after 
May 1995 was not previously before agency decisionmakers, 
such evidence merely demonstrates continued post-service 
diagnosis and treatment of a respiratory disability.  The new 
evidence does not contain a competent opinion finding that 
the in-service complaints represented a chronic condition.  
The new evidence also fails to causally relate the current 
disability to service.  In fact, the VA opinion in November 
2003 clearly attributes the veteran's current diagnosis to 
his history of smoking.  

To the extent that the November 2003 VA examiner's opinion 
addresses the question of etiology, it could be found that 
such evidence relates to an unestablished fact necessary to 
substantiate the claim.  However, as set forth under 
38 C.F.R. § 3.156(a), new and material evidence must raise a 
reasonable possibility of substantiating the claim.  Such is 
not true here.  Indeed, the November 2003 VA examiner's 
opinion is entirely unfavorable to the veteran's claim.  

For the foregoing reasons, the Board determines that new and 
material evidence has not been received to reopen a claim of 
entitlement to service connection for bronchitis.  

As the criteria under 38 C.F.R. § 3.156(a) have not been 
satisfied, the veteran's request to reopen his dermatitis and 
bronchitis claims must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Service connection- musculoskeletal disability involving 
the shoulders, wrists, hips, and knees.

The veteran is claiming entitlement to service connection for 
a musculoskeletal disability involving the shoulders, elbows, 
wrists, hips, and knees.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of arthritis involving the shoulders, elbows, 
wrists, hips, or knees within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, while treatment records note "upper extremity pain" 
and "lower extremity pain," there is no specific complaint 
or assessment involving the elbows or knees.  Therefore, the 
Board finds no current elbow or knee disability.  
Consequently, the claim of service connection must fail as to 
those complaints.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 
  
The clinical evidence does show complaints and treatment 
referable to the shoulders, hips, and wrists.  Therefore, 
current disability is established as to those body parts and 
the first element of service connection is satisfied.  
However, as will be discussed below, the remaining criteria 
necessary to establish service connection have not been met.  

A review of the service medical records does not reflect any 
complaints or treatment relating to the shoulders, hips or 
wrists.  Separation examination in April 1961 was normal.  
Therefore, the service medical records do not show that a 
skeletal disability of the shoulders, hips, or wrists was 
incurred during active duty.  However, this does not in 
itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that any 
current musculoskeletal disability of the shoulders, hips, or 
wrists is causally related to active service, for the reasons 
discussed below.  

The post-service medical evidence does not demonstrate any 
wrist complaints until 1994.  Hip complaints are also first 
noted in 1994, in private treatment reports primarily 
addressing low back problems.  Complaints and treatment 
referable to the shoulders are seen beginning in 1995.  In 
the absence of demonstration of continuity of symptomatology, 
these findings are too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000). Moreover, no competent evidence of record 
causally relates any current shoulder, hip or wrist 
disability to active duty or to any service-connected 
disability.  The veteran himself believes his skeletal pain 
is related to service, but he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, disability of the elbows and knees has not 
been demonstrated by the competent evidence of record.  
Moreover, while current treatment reports do reflect should, 
hip and wrist pain, the evidence of record fails to establish 
that any current disability was incurred in service or became 
manifest to a degree of 10 percent or more within one year of 
discharge from active duty.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Increased rating- left ankle disability.

The veteran is claiming entitlement to a higher evaluation 
for his service-connected left ankle disability.  

It is observed that the present appeal stems from an initial 
rating assignment.  As such, the Board must consider the 
entire time period involved, and contemplate staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for his left ankle 
disability pursuant to Diagnostic Code 5271, by analogy.  

Diagnostic Code 5271 addressed limitation of ankle motion.  
That Code section affords a 10 percent disability rating 
where the evidence demonstrates moderate limitation of 
motion.  A 20 percent rating is for application where there 
is marked limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2006).

The Board has reviewed the competent evidence of record, 
which fails to reflect marked limitation of ankle motion such 
as to warrant the next-higher 20 percent evaluation under 
Diagnostic Code 5271 during any portion of the rating period 
on appeal.  In reaching this conclusion, the Board observes 
that normal ankle dorsiflexion is from 0 to 20 degrees and 
that normal plantar flexion is from 0 to 45 degrees.  
See38 U.S.C.A. § 4.71a, Plate II.  The objective evidence 
here includes an 
August 2001 VA examination demonstrating dorsiflexion of the 
left foot to 15 degrees and plantar flexion to 30 degrees.  
Moreover, subsequent VA examination in August 2006 showed no 
reduction in range of motion.  The Board concludes that such 
range of motion findings do not constitute "marked" 
limitation of motion.  

In concluding that the veteran's disability picture does not 
most nearly approximate the next-higher 20 percent rating for 
any portion of the rating period on appeal, the Board has 
appropriately considered additional functional limitation to 
due factors such as pain, weakness, incoordination, and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
August 2001 VA examination report indicated that the veteran 
ambulated using Canadian crutches and was not bearing weight 
on his left foot.  The veteran was unable to walk without the 
crutches.  Furthermore, at his August 2006 VA examination, 
the veteran stated that his left ankle disability made it 
difficult for him to get around his house.  He reported 
constant left ankle pain, rated as a 7 out of 10 in 
intensity, increasing to 10/10 during flares which occurred 
two to three times per month.  Such flare-ups lasted 
approximately 5 minutes.  The veteran utilized a motorized 
wheelchair for significant portions of a typical day.  When 
he did walk, he required ankle supports and Crow walkers.  He 
received some benefit from ibuprofen.  However, the examiner 
noted that the veteran's pain complaints were not consistent 
with the relatively benign objective findings.  For example, 
the veteran demonstrated left ankle tenderness only at the 
terminal extents of the range of motion.  Furthermore, the 
veteran had normal strength, coordination and endurance.  
Moreover, there was no additional functional limitation due 
to pain, weakness or other related factors.  Finally, the 
veteran indicated that his use of a wheelchair was not solely 
due to his left ankle disability, but also due to nonservice-
connected right leg difficulties.  

Thus, the evidence of record does not establish any 
significant additional limitation of left ankle function due 
to pain, weakness, fatigability or incoordination such as to 
support the conclusion that the veteran's disability picture 
is analogous to marked limitation of motion under Diagnostic 
Code 5271.  Similarly, the veteran's disability picture is 
not found to be analagous to ankylosis of the ankle or of the 
subastragalar or tarsal joint, precluding an increased rating 
under Diagnostic Codes 5270 and 5272.  

The Board has considered whether any alternate Diagnostic 
Codes could provide the veteran a rating in excess of 10 
percent for his service-connected left ankle disability.  In 
this vein, it is noted that the competent evidence fails to 
establish malunion of the os calcis or astragalus, rendering 
Diagnostic Code 5273 inapplicable.  The Board has also 
considered whether a higher rating is possible under 
Diagnostic Code 5167, which provides a 40 percent rating for 
loss of use of the foot.  However, this has not been 
objectively demonstrated.  There are no other relevant Code 
sections under which to evaluate the veteran's right ankle 
arthritis.  

The Board has also contemplated whether a separate rating is 
warranted for the veteran's scar residuals associated with 
the service-connected left ankle disability.  However, VA 
examination in December 2001 notes that the surgical scars 
were well-healed.  The objective evidence does not reveal any 
symptomatology related to such scars, nor has the veteran 
raised any scar complaints.  Given the asymptomatic nature of 
the left ankle scar residuals, assignment of a separate 
evaluation under 38 C.F.R. § 4.118 is not warranted here.  

In conclusion, there is no basis for a rating in excess of 10 
percent for a left ankle disability for any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that, the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.



IV.  Entitlement to an effective date prior to August 23, 
2002, for a grant of service connection for depression.

A December 2003 rating decision granted service connection 
for depression, assigning a 50 percent evaluation effective 
August 23, 2002.  The veteran contends that he is entitled to 
an earlier effective date for this award of service 
connection.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the veteran separated from active 
service in April 1961.  He did not submit a claim of 
entitlement to service connection for a psychiatric 
disability within one year from his discharge.  Therefore, 
assignment of an effective date back to the day following 
discharge is not possible. 

Here, the veteran requested service connection for depression 
in a communication received by the RO on August 23, 2002.  
Thus, that date serves as the date of claim. Although the 
evidence of record does not reveal an exact date upon which 
the entitlement arose, the Board notes that such information 
is not required in order to conclude that the August 23, 
2002, date selected by the RO is the earliest possible 
effective date. The reason for this is that, if the 
entitlement arose prior to August 23. 2002, then the date of 
claim would be the later of the two, and hence the correct 
effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any 
evidence showing that the entitlement occurred after August 
23, 2002, would not entitle the veteran to an earlier 
effective date.

The Board has also considered whether any evidence of record 
prior to August 23, 2002, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2006).

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted prior to August 23, 
2002, indicating an intent to seek service connection for 
depression.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's August 2002 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for PTSD was filed earlier than August 23, 
2002. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 
(1993). 

In sum, the presently assigned effective date of August 23, 
2002, is appropriate and there is no basis for an award of 
service connection for depression prior to that date. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

New and material evidence having not been received, the 
veteran's request to reopen a claim of entitlement to service 
connection for dermatitis is denied.

New and material evidence having not been received, the 
veteran's request to reopen a claim of entitlement to service 
connection for bronchitis is denied.

Service connection for a musculoskeletal disability involving 
the shoulders, wrists, elbows, hips, and knees is denied.  

Entitlement to an initial rating in excess of 10 percent for 
a left ankle disability is denied.

Entitlement to an effective date prior to August 23, 2002, 
for a grant of service connection for depression is denied.





____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


